1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ANDRES R. ESPINOZA ZAVALA,                     )   Case No.: 1:17-cv-0527 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   NANCY A. BERRYHILL,                            )   (Doc. 24)
     Acting Commissioner of Social Security,        )
15                                                  )
                    Defendant.                      )
16                                                  )

17          Andres R. Espinoza Zavala and Nancy A. Berryhill, Acting Commissioner of Social Security,

18   stipulated for the award and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28

19   U.S.C. § 2412(d). (Doc. 24) Subject to the terms of the stipulation, the Court ORDERS fees in the

20   total amount of $5,342.51 are AWARDED to Andres R. Espinoza Zavala.

21
22   IT IS SO ORDERED.

23      Dated:     May 7, 2019                                /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
